Entergy Gulf States Louisiana, L.L.C. 639 Loyola Avenue (70113) P.O. Box 61000 New Orleans, LA 70161 Alyson M. Mount Senior Vice President and Chief Accounting Officer August 28, 2012 Ms. Katherine Hsu Office Chief United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 treet, N.E. Washington, D.C. 20549 Re: Entergy Gulf States Reconstruction Funding I, LLC Form 10-K for Fiscal Year Ended December 31, 2011 Filed March 29, 2012 File No. 333-142252-01 Dear Ms. Hsu: Set forth below is the response of Entergy Gulf States Louisiana, L.L.C., as servicer for Entergy Gulf States Reconstruction Funding I, LLC, to the comment of the staff of the United States Securities and Exchange Commission set forth in your letter of August 16, 2012, to Theodore H. Bunting, Jr., the former Senior Vice President and Chief Accounting Officer of such servicer.For the convenience of the staff, the comment of the staff is reproduced immediately below and is followed by our corresponding response. Comment Exhibit 31.1 1. Item 601(b)(31)(ii) of Regulation S-K sets forth the specific form and content of the certification that asset-backed issuers must provide under Exchange Act Rule 13a-14(d) or Rule 15d-14(d).We note your certification does not follow the specific form and content provided in Item 601(b)(31)(ii).For example, the certification includes the title of the certifying individual and phrase “as servicer” in the first sentence of the certification.We also note that paragraph four of your certification includes language not set forth in Item 601(b)(31)(ii).Please confirm that in future filings, the certification you file will follow the specific form and content of Item 601(b)(31)(ii). United State Securities and Exchange Commission August 28, 2012 Page 2 Response We hereby confirm that, in future filings, the certifications that we will file under Rule 13a-14(d) or Rule 15d-14(d) of the Securities Exchange Act of 1934, as amended, will follow the specific form and content of Item 601(b)(31)(ii) of Regulation S-K. As requested in your letter, we hereby acknowledge that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions regarding this response, you may call Daniel T. Falstad at (504) 576-2095 or Mark G. Otts at (504) 576-5228. Very truly yours, /s/ Alyson M. Mount Alyson M. Mount Senior Vice President and Chief Accounting Officer Entergy Gulf States Louisiana, L.L.C. (Senior officer in charge of the servicing function of the servicer) c:Mr. J. Wayne Leonard Mr. Leo P. Denault Mr. Steven W. Wilkinson Paul J. Ory, Esq.
